PER CURIAM.
Appellant brings this appeal from a judgment of conviction and sentence for the crime of manslaughter. Appellant originally entered a plea of not guilty to the charge of second degree murder but later entered a plea of guilty to the charge of manslaughter.
The record on appeal reveals nothing to show that appellant’s plea of guilty to the reduced charge of manslaughter was anything but voluntarily made. We are unable to find any error from the record.
*374Upon the authority of Sands v. State, Fla.App.1967, 202 So.2d 141, we affirm the trial court’s decision.
Affirmed.
ALLEN, Acting- C. J., and PIERCE and MANN, JJ., concur.